     Case 1:21-cv-02587-GHW-SLC Document 24 Filed 07/09/21 Page 1 of 1




IN THE SOUTHERN DISTRICT OF NEW YORK

Flynn et al                                       Civil Action 1:21-cv-02587-SLC

v.

Cable News Network

And now, Jeremy Zenilman, Esq. files the below motion for leave to withdraw as counsel
in this matter.


     1. I am requesting the court’s leave to withdraw from this case, due to professional
        reasons relating to locating a new job.

     2. New local counsel has filed a notice of appearance. Therefore, there will be no
        delay or prejudice in the prosecution of this case.

     3. All counsel have been informed and have consented.

     4. The plaintiff, Mr. and Mrs. Flynn, have been consulted and consented.

     5. I am not asserting a lien on this case.


Wherefore, Jeremy Zenilman respectfully requests that the court grant my motion and
give me leave to withdraw my appearance in this matter.

Respectfully Submitted,


________s/__________
Jeremy Zenilman, Esq.
336 East 77th Street
New York, NY 10075
jzenilman@hotmail.com
